United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60119
                          Summary Calendar



                       MOHAMMAD SALIM NOSHAHI,

                                       Petitioner,

                                 versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                       Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74-083-999
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mohammad Salim Noshahi, a native and citizen of Pakistan,

petitions for review of the final order of the Board of Immigration

Appeals (BIA) dismissing his appeal from the decision of the

Immigration    Judge   denying   his   asylum   application,    denying

withholding of removal under the Immigration and Nationality Act,

denying relief under the Convention Against Torture, and denying

voluntary departure.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 03-60119
                                         -2-

      The    IJ’s   denial     of   asylum   was    based,    in   part,      on     the

determination that Noshahi was statutorily ineligible for asylum

because he failed to file a timely asylum application.                   This court

lacks jurisdiction to consider the BIA’s determination that Noshahi

filed   an    untimely   asylum      application     and   failed    to       meet   an

exception for waiving the deadline.                See 8 U.S.C. § 1158(a)(3).

Because this court lacks jurisdiction over the IJ’s determination

that Noshahi failed to timely file his asylum application and was

therefore statutorily ineligible for asylum, we need not address

Noshahi’s remaining argument challenging the denial of asylum.

      Noshahi also argues that he is entitled to relief under the

Legal   Immigration      and    Family    Equity     Act     and   various      other

provisions of the Immigration and Nationality Act. This court does

not have jurisdiction to consider these arguments because they were

not   presented     at   the    administrative       level.        See    8    U.S.C.

§ 1252(d)(1); Witter v. INS, 113 F.3d 549, 554 (5th Cir. 1997).

      Noshahi does not address in his brief the denial of relief

pursuant to the Convention Against Torture, nor does he address the

denial of voluntary departure.               Accordingly, these claims are

abandoned.     See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.

2003). Noshahi has also failed to brief in an adequate fashion and

has therefore abandoned the denial of withholding of removal and

his claim that the BIA’s dismissal violated his                    constitutional

rights.      See FED. R. APP. P. 28(a)(9); Yohey v. Collins, 985 F.2d

222, 225 (5th Cir. 1993).
                     No. 03-60119
                          -3-

The petition for review is therefore DISMISSED.